Case 3:21-cv-03266-VC Document 1-1 Filed 05/03/21 Page 1 of 2

JS-CAND +4 (Rev. 10/2020} CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)
I. (a) PLAINTIFFS
ELETTRA MEEKS, JOSEPH DELACRUZ, STEPHANIE LAGUNA, AMBER
LEONARD, and BECKY WITT, on behalf of themselves and others similarly situated,

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

 

DEFENDANTS
EXPERIAN INFORMATION SOLUTIONS, INC,; MIDWEST RECOVERY
SYSTEMS, LLC; and CONSUMER ADJUSTMENT COMPANY, INC.
County of Residence of First Listed Defendant
{iN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c} Attomeys (firm Name, Adress, and Telephone Number) Attorneys (f/'Known)

 

 

 

 

 

 

130 Miller Act
140 Negotiable Instrument

150 Recovery of
Overpayment Of
Veteran's Benefits

15] Medicare Act

315 Airplane Product Liability

320 Assault, Libe] & Slander

330 Federal Employers’
Liability

340 Marine

345 Marine Product Liability

Liability
367 Health Care!
Pharmaceutical Personal
Injury Product Liability
368 Asbestos Personal Injury
Product Liability

690 Other

§ 157

 

LABOR

 

PROPERTY RIGHTS |

 

720 Labor/Management
Relations

740 Railway Labor Act

710 Fair Labor Standards Act

$20 Copyrights i
830 Patent ‘

835 Patent—Abbreviated New +
Drug Application ‘

Il. BASIS OF JURISDICTION (Place an “Xin One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box far Plaintiff
(For Diversity Cases Ouly) and One Box for Defendant)
_ . PTF DEF PTF DEF
1 U.S. Government Plaintif = 3 Eee cvesieat Nota Party) Citizen of This State l ! Incorporated vr Principal Place 4 4
ES. ! of Business In This State
5 HSTG DE 4 DRE Citizen of Another State 2 2 Incorporated and Principal Place = 3
.». Government Defendant versity -
(Indicate Citizenship of Parties in item HI) x : of Business In Another State
Citzen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country
TV. NATURE OF SUIT (Place an “X" in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
[20 Marine 310 Airplane 365 Personal Injury — Product Property 21 USC § 881 | 493 Withdrawal 28 USC 376 Qui Tam (31 USC

§ 3729(a))
400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce
460 Deportation

52 ‘ PERSONAL PROPERTY - - . 7
ie Ee ee te 350 Motor Vehicle 370 Other Fraud 751 Family and Medical | 840 Trademark 470 Racketeer Influenced &
z er Frau ,
Veterans) 355 Motor Vehicle Product . , Leave Act 880 Defend Trade Secrets | Corupt Organizations
Sv saie ae Liability 27 Truth in. Lending 790 Other Labor Litigation Act of 2016 480 Consumer Credit
3 res . 2
venetian 360 Other Personal Injury 380 Other Personal Property 791 Employee Retirement 485 Telephone Consumer
Damage Income Security Act Protection Act

of Veteran’s Benefits

362 Personal Injury -Medical

 

 

 

 

 

 

SOCIAL SECURITY
861 HIA (1395ff}

 

 

 

 

 

: 385 Property Damage Product 490 Cable/Sat TV
- seas Malpractice ah]: IMMIGRATION ‘
160 Stockholders” Suits Liability — 2 oe Blak oe 850 Securities‘Commodities!
190 Other Contract GiviRiGHis PRISONER PETITIONS 462 unleaicn 863 DIWC/DIWW (405(2)) | Exchange
9 P Liability itle X 1 Acti
195 Contract roduct Liability 440 Other Civil Rights HAHERE CORES wes erie Tassarisit 864 SSID Tithe XVI 890 Other Statutory Actions
196 Franchise ‘ : er Samgranon 865 RSI (405(g)) | 89] Agricultural Acts
44] Voting 463 Alien Detainee Actions La i nae
REAL PROPERTY 447 Employment ‘ey RABone ts aTE FEDERAL TAX SUITS 3 Environmental Matters
210 Land Condemnation 443 Housing! Sentence 870 Taxes (U.S. Plaintiff or 895 Freedom of [Information
220 Foreclosure Accommodations 530 General | Defendant) | ae
230 Rent Lease & Ejectment | 445 Amer, w/Disabilities— 535 Death Penalty 871 [RS—Third Party 26 USC , 896 Arbitration
240 Torts to Land Employment OTHER § 7609 | 899 seeing Procedure
sae 446 Amer. w/Disabilities Other gliReview or Appeal of
245 Tort Product Liability = : 540 Mandamus & Other Agency Decision
29 All Other Real Property | #48 Education $50 Civil Rights 950 Constitutionality of State
355 Prison Condition Statutes
560 Civil Detainee-
Conditions of
Confinement
V. ORIGIN (Place an "X" in One Box Only}
X1 Orginal 2 Removed from 3. _Remanded from 4 Reinstated or 5 Transferred from 6 Multdistrict 8 Multidistrict
Proceeding State Court Appellate Coun Reopened Another District (specifi) Litigation-Transfer Litigation—Direct File
VIL CAUSE OF Cite the US. Civil Statute under which vou are filing (De not cite jurisdictional statutes unless diversity}:
ACTION Violation of 15 U.S.C.§ 168]
Brief descrintion of cause:
Violation of the Fair Credit Reporting Act
VIL REQUESTEDIN + CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: x Yes No
VII. RELATED CASE(S), eaeen DOCKET NUMBER
IFANY (See ins{ructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE

 

DATE 95/03/2021 Craig C. Marchiando

SIGNATURE OF ATTORNEY OF RECORD
Case 3:21-cv-03266-VC Document 1-1 Filed 05/03/21 Page 2 of 2

JS-CAND 44 (rev. 10/2020)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I. a)

b

=

¢)

Il.

Hil.

IV.

Vv.

VI.

VII.

TX.

Date

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In Jand
condemnation cases, the county of residence of the “defendant” ts the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record, If there are several attorneys, list them on an attachment, noting
in this section “(see attachment).”

Jurisdiction, The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

(1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
(2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box,

(3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
takes precedence, and box | or 2 should be marked.

(4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II] below, NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
Mark this section for each principal party.

Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section V1 below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
one nature of suit, select the most definitive.

Origin. Place an “X™ in one of the six boxes.
(1) Original Proceedings. Cases originating in the United States district courts.

(2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
petition for removal is granted, check this box.

(3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

(4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

(5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

(6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
§ 1407. When this box is checked, do not check (5) above.

(8) Mulltidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.

. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.

Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”

and Attorney Signature. Date and sign the civil cover sheet.
